Citation Nr: 1637754	
Decision Date: 09/27/16    Archive Date: 10/07/16

DOCKET NO.  13-25 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for muscle pain with fatigue.

2. Entitlement to service connection for headaches.

3. Entitlement to service connection for cardiovascular disease, to include coronary artery disease (CAD).

4. Entitlement to service connection for joint pain.

5. Entitlement to service connection for an acquired psychiatric disorder manifested by sleep disturbances, to include mood disorder, major depressive disorder, generalized anxiety disorder, and posttraumatic stress disorder (PTSD).  

6. Entitlement to service connection for a respiratory condition.




REPRESENTATION

Veteran represented by:	Douglas D. Mohney, Esq. 


WITNESS AT HEARING ON APPEAL

The Veteran and R. H. 


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to October 1983 and from January 1987 to November 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board observes that the RO adjudicated the Veteran's psychiatric claim as 
entitlement to service connection for sleep disturbances.  The medical evidence of record reflects that the sleep disturbances are a symptom of the Veteran's psychiatric condition and that the Veteran has received various psychiatric diagnoses.  In order to encompass those diagnoses, the issue has been amended as reflected on the cover page.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).

In June 2016 the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  In conjunction with his hearing the Veteran provided a waiver of Agency of Original Jurisdiction (AOJ) review of additional medical evidence added to the record subsequent to the statement of the case.  The Board has accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. § 20.800 (2015).

The issue of entitlement to service connection for a neurocognitive disorder 
has been raised by the record in a May 2013 statement, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to service connection for muscle pain, cardiovascular disease, joint pain, an acquired psychiatric condition, and a respiratory condition are 
addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran's headaches were incurred in service.


CONCLUSION OF LAW

The requirements for establishing service connection for headaches have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

The Veteran testified that he has experienced headaches since serving in Iraq which have worsened up until the present time.  The Veteran's service treatment records contain an April 1993 report of pounding headaches and dizziness.  An assessment of an upper respiratory infection was rendered at that time.  

The Veteran also reported experiencing headaches after service, including during private treatment in December 2008, during VA treatment in June 2009, on VA examinations in August 2009 and September 2009, and during a private psychiatric evaluation in June 2016.  In July 2009, a VA neurologist noted that the Veteran's headache history is suggestive of a primary headache disorder.  

After review of the evidence of record, the Board finds that service connection for headaches is warranted.

The record reflects a current diagnosis of headaches.  Specifically, the Veteran reported that he experiences headaches.  When a condition may be diagnosed by its unique and readily identifiable features, as is the case with headaches, the presence of the disorder is not a determination "medical in nature," and is capable of lay observation.  See Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  Therefore, the remaining inquiry is whether the current headaches are related to service. 

When a claim involves a diagnosis based on purely subjective complaints, the Board is within its province to weigh the Veteran's testimony and determine whether it supports a finding of service incurrence and continued symptoms since service.  Id. at 310.  If it does, such testimony is sufficient to establish service connection.  Id.  Notably, the Veteran's contention that he has suffered headaches since service is supported by the April 1993 service treatment record and his consistent post-service reports.  Therefore, the Board finds his account of the in-service onset of his headaches and their continuation thereafter both competent and credible.  

In light of the evidence of record, including the Veteran's competent and credible reports of headaches that have continued since service, the Board finds that the evidence is at least in equipoise regarding whether the Veteran's current headaches were incurred in service.  Accordingly, resolving all doubt in his favor, service connection is warranted.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102 (2015).
 

ORDER

Service connection for headaches is granted.


REMAND

While further delay is regrettable, the Board finds that additional development is necessary prior to adjudication of the remaining claims.

In this case, the Veteran, through his representative, asserts that his muscle pain with fatigue, cardiovascular, joint pain, psychiatric, and respiratory conditions are related to his service in Southwest Asia from September 1990 to March 1991.  Specifically, he contends that the conditions either resulted from exposures to various environmental hazards, including pesticides, bromide pills, sarin gas exposure, fumes from burning oil fields, munitions dumps, and/or latrine waste, or are indicative of an undiagnosed illness or a medically unexplained chronic multi-symptom illness.  He also contends that the joint pain may be the result of parachute jumps during service.

On a January 1993 report of medical history the Veteran reported experiencing painful joints with marked joint aches since returning from Saudi Arabia.  In April 1993, he reported flu symptoms, diarrhea, cramping, general weakness and malaise and had a temperature of 101 degrees.  An assessment of viral sinusitis was rendered.  As previously noted, he subsequently reported pounding headaches and an assessment of an upper respiratory infection was rendered.  In June 1994, he again reported cramping and flu-like symptoms including vomiting.  

In May 2007, the Veteran was admitted to a private hospital with complaints of chest pain.  Coronary artery bypass grafting was performed and a diagnosis of coronary artery disease was rendered.

The Veteran was afforded a VA psychological examination in January 2009.  He reported sleep difficulties and was diagnosed with a mood disorder and a cognitive disorder.

During an August 2009 VA examination, he reported bilateral shoulder, elbow, wrist, hand, hip, knee, ankle, and foot pain and neck and lumbar spine pain.  He also reported muscle fatigue, sleep disturbances, and shortness of breath.  The examiner diagnosed a mood disorder and a cognitive disorder.  

The Veteran was examined again in September 2009.  He reported fatigue, joint pain, muscle pain, shortness of breath, and sleep disturbances.  The examiner noted diagnoses of CAD status post coronary artery bypass graft, chest pain due to anxiety, and a history of alcohol abuse.  Subsequent x-rays revealed mild degenerative changes in the bilateral elbows and hands, mild medial joint space narrowing in the bilateral knees, mild to moderate degenerative changes in the lower thoracic spine, mild degenerative disc disease at the cervical spine at C5-C6, and mild spurring of the inferior glenohumeral joints in the shoulders.  To the extent that nexus opinions were provided following the examination, the Board finds that such are insufficient to adjudicate the claims.  

Therefore, the Veteran should be afforded a new Gulf War examination.  The examiner should consider whether his claimed muscle pain with fatigue, cardiovascular disease, joint pain, psychiatric condition, and respiratory condition constitute either (1) an undiagnosed illness, or (2) a medically unexplained chronic multi-symptom illness.  See 38 C.F.R. § 3.317 (2015).  The Board notes that fatigue, headaches, muscle pain, joint pain, neuropsychological symptoms, respiratory system symptoms and sleep disturbances are expressly contemplated as potential signs or symptoms of undiagnosed illness and medically unexplained chronic multisymptom illnesses.  38 C.F.R. §§ 3.317(b)(1), (3), (4), (5), (7), (8), (9).  The examiner should also provide an opinion as to whether the degenerative changes in the bilateral elbows, hands, knees, lower thoracic spine, cervical spine, and shoulders are related to service, to include from parachute jumps.  

Additionally, the Veteran's complete service personnel records, updated VA treatment records, and records from the Social Security Administration (SSA) should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Finally, the Board notes that the Veteran's current address is reflected on correspondence dated August 29, 2016 but that address has not been entered into the Veterans Appeals Control and Locator System (VACOLS).  On remand, the AOJ should update the address.  

Accordingly, the case is REMANDED for the following actions:

1. Update the Veteran's address in all VA databases containing such information.  Of note is that his current address, per correspondence dated August 29, 2016, is on G. Drive.  

2. Request (1) the Veteran's service personnel records, (2) VA treatment records dating since March 2013, and (3) records from the Social Security Administration pertinent to the Veteran's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.  If the requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

3. Then, schedule the Veteran for a Gulf War examination.  The claims file must be reviewed by the examiner in conjunction with the examination.  All indicated tests should be conducted and the results reported.  After reviewing the claims file and examining the Veteran, the examiner should respond to the following:

a. Please state whether the symptoms of each of the conditions claimed by the Veteran: (1) muscle pain with fatigue, (2) cardiovascular disease, (3) joint pain, (4) sleep disturbances, and (5) respiratory condition are attributable to a known clinical diagnosis.  If the Veteran does not now have, but previously had any such condition, when did that condition resolve?

b. Is the Veteran's disability pattern consistent with: (1) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, (2) a diagnosable chronic multisymptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis?

c. If, after examining the Veteran and reviewing the claims file, you determine that the Veteran's disability pattern is either (2) a diagnosable chronic multi-symptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis, then please provide an expert opinion as to whether it is related to a presumed environmental exposures experienced by the Veteran during service in Southwest Asia, including exposures to pesticides, bromide pills, sarin gas exposure, or fumes from burning oil fields, munitions dumps, and/or latrine waste.  

d. Is it at least as likely as not (50 percent probability or greater) that any diagnosed disorder had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service, including environmental exposures during service in Southwest Asia during the Persian Gulf War?

e. Is it at least as likely as not that any current musculoskeletal condition, including, but not limited to, mild degenerative changes in the bilateral elbows and hands, mild medial joint space narrowing in the bilateral knees, mild to moderate degenerative changes in the lower thoracic spine, mild degenerative disc disease at the cervical spine at C5-C6, and mild spurring of the inferior glenohumeral joints in the shoulders is related to service?  In providing this opinion, the examiner should comment on the significance, if any, of Veteran's reports experiencing joint pain since service, his January 1993 report of medical history noting painful joints with marked joint aches, and his report that he completed 87-100 parachute jumps during service. 

A rationale for any opinions expressed should be      set forth.  If the examiner cannot provide an above opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

4. After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claims on appeal.  If the benefits   sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


